Citation Nr: 0806317	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-29 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO denied the veteran's original 
claim for service connection for a lung condition in February 
1999.  In August 2002, the veteran submitted a claim 
expressing disagreement with the February 1999 rating 
decision and seeking service connection for a lung condition 
(characterized as asbestosis).  Without making findings 
regarding whether new and material evidence had been received 
to reopen the claim, in its April 2003 rating decision, the 
RO adjudicated on the merits and denied service connection 
for asbestosis.

The veteran presented testimony before a Decision Review 
Officer (DRO) in October 2003 at the RO in Jackson, 
Mississippi.  A written transcript of the hearing testimony 
is included in the record.  


FINDINGS OF FACT

1.  A February 1999 rating decision denied service connection 
for a lung condition, finding no current disability; notice 
of this decision was issued on February 25, 1999; the veteran 
did not enter a notice of disagreement with this decision 
within one year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the February 1999 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact of current disability that is necessary to 
substantiate the claim, and has a reasonable possibility of 
substantiating the claim.

3.  The veteran was exposed to asbestos in service; and the 
weight of the competent medical evidence is in relative 
equipoise on the question of whether the veteran currently 
has a diagnosed disability of asbestosis, and whether 
asbestosis is related to in-service asbestos exposure.


CONCLUSIONS OF LAW


1.  The February 1999 rating decision to deny service 
connection for a lung condition became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  Evidence received since the RO's February 1999 rating 
decision is new and material, and the claim for service 
connection for asbestosis is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007). 

3.  With the resolution of reasonable doubt in the veteran's 
favor, asbestosis was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The veteran and his representative contend, in substance, 
that the veteran's asbestosis is the result of his exposure 
to asbestos while performing engine room and boiler duties 
during service.  Because the claim on appeal is being granted 
in full, VA's statutory duties to notify and assist are 
deemed fully satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  



Reopening Service Connection for Asbestosis

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a February 1999 rating decision, the RO 
denied the veteran's claim for service connection for a lung 
condition on the basis that there was no evidence of a 
current disability.  Notice of this decision was issued on 
February 25, 1999.  Because the veteran did not submit a 
notice of disagreement with the February 1999 rating decision 
within one year of issuance of notice of the decision, the 
February 1999 decision denying service connection for a lung 
condition became "final" under 38 U.S.C.A. § 7105(c).  See 
also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the February 1999 rating 
decision.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim, regardless of the RO's determination on the 
question of reopening, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed February 1999 rating 
decision is new and relates to the question of whether the 
veteran has a current diagnosis of asbestosis, due to 
exposure to asbestos in service.  A December 2000 private 
asbestosis evaluation notes the veteran has a mild 
obstructive defect, moderate reduction of diffusing capacity, 
and irregular interstitial opacities of the lungs.  The 
physician provides an opinion that the veteran has pulmonary 
asbestosis.  The veteran's VA treatment records are also 
associated with the claims file.  The VA treatment records 
indicate that the veteran was diagnosed with asbestosis in 
March 2001.  The Board finds that this additional evidence 
showing a currently diagnosed disability of asbestosis based 
on an in-service history of asbestos exposure raises a 
reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection asbestosis, 
and the claim is reopened.  
38 U.S.C.A. §5108; 38 C.F.R. §3.156(a). 

Service Connection for Asbestosis

Having reopened the veteran's claim, the Board must address 
the merits of the claim for service connection for 
asbestosis.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular  
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze a veteran's claim of 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols of 
these guidelines.  Ennis v.  Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet.  App. 428, 432 (1993). 

The DVB Circular guidelines note that the most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  "Asbestosis is a pneumoconiosis due 
to asbestos particles."  McGinty v. Brown, 4 Vet. App. at 
429 (1993).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
the pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  M21-1MR, Part VI, Subpart ii, 
Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to exposure in service.  Dyment v. West, 
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347  
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, and that an 
asbestos-related disease can develop from brief exposure to 
asbestos.   M21-1, Part VI, 7.21(b), p. 7- IV-3. 

At the outset, the Board notes that the veteran served on the 
USS Oglethorpe and the USS Hyman during his military service.  
In the October 2003 hearing, the veteran testified that his 
duties on board the ships included working in the engine 
room, relining the boilers.  The veteran testified that he 
had to manually place asbestos fire bricks in the boilers 
every six months.  A December 2000 private medical report 
notes that the veteran reported exposure to asbestos material 
from 1965 through 1970, while working around fire brick, 
boilers, insulation, and overhead piping.  Accordingly, 
asbestos exposure during active duty is conceded. 

The Board notes that the claims file contains differing 
opinions as to whether the veteran has a current diagnosis of 
asbestosis.  Where, as in this veteran's case, there is a 
difference of medical opinion, the Court has stated that 
"[i]t is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  The probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The medical evidence weighing in favor of the veteran's claim 
includes a December 2000 private asbestos evaluation and the 
accompanying October 2000 chest x-ray.  The evaluation 
indicates that the veteran complained of shortness of breath 
and a dry cough.  The evaluation notes that pulmonary 
function testing demonstrated a mild obstructive defect and a 
moderate reduction of diffusing capacity.  The evaluation 
notes that the October 2000 x-ray was reviewed and found to 
reveal irregular interstitial opacities in both mid and lower 
lung zones.  The evaluation notes that, based on the 
veteran's asbestos exposure history, pulmonary function 
testing, and physical examination results, the interstitial 
opacities are consistent with pulmonary asbestosis.  

Also weighing in favor of the veteran's claim is a July 2003 
private asbestos evaluation.  During this evaluation, two 
chest x-rays were taken, confirming the presence of increased 
pulmonary parenchymal markings with an increased 
preponderance of interstitial lung tracings in the lower 
lobes.  The evaluation notes that the veteran demonstrated 
audible but coarse rhonci with minimum to moderate rales on 
auscultation.  The evaluation provided an opinion, based on 
the patient's work history, x-rays, and physical exam, that 
the veteran has asbestosis.

Also weighing in favor of the veteran's claim is a January 
1995 x-ray which reveals slight pleural thickening.  A 
January 1999 VA respiratory examination noted scattered 
rhonci on respiration, with slightly impaired breath sounds.  
Further, in March 2001, the veteran was diagnosed with 
asbestosis by a VA physician.  

The medical evidence weighing against the veteran's claim 
includes a series of chest x-rays performed at the VA medical 
center in Biloxi, Mississippi, dated from March 1997 to 
January 2003, which show the veteran's lungs to be clear and 
normal.  Additionally, the January 2003 VA respiratory 
examination noted that no lung disease was detected 
clinically or radiologically.  An April 2003 review of the 
results of the January 2003 VA examination agreed that a 
diagnosis of asbestosis was excluded based on the veteran's 
minimal exposure to asbestos and negative chest x-rays.

The Board finds that the weight of the competent medical 
evidence is at least in relative equipoise on the question of 
whether the veteran has a current diagnosis of asbestosis.  
When the evidence is in relative equipoise, the benefit of 
the doubt doctrine provides that such reasonable doubt will 
be resolved in favor of the 


veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Resolving such reasonable doubt in the veteran's favor, the 
Board finds that the veteran has a current diagnosis of 
asbestosis which was incurred in service.  38 U.S.C.A. § 
5107; 38 C.F.R. 
§ 3.102.


ORDER

New and material evidence has been received, the claim for 
service connection for asbestosis is reopened, and service 
connection for asbestosis is granted on the merits.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


